

EXHIBIT 10.183
PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 6th day of June, 2013 (the “Execution Date”) by and between BRE/GRJV
Holdings LLC, a Delaware limited liability company (“Seller”) and GRT WSP-LC
Holdings LLC, a Delaware limited liability company (“Purchaser”).
BACKGROUND
A.     Seller and Purchaser are members of GRT Mall JV LLC, a Delaware limited
liability company (“Parent”), pursuant to the terms of that certain Amended and
Restated Limited Liability Company Agreement of the Parent dated as of March 26,
2010 (the “Parent LLC Agreement”), between Seller and Purchaser.
B.    Parent is the sole member of Glimcher Westshore Holdings, LLC (the
“Company”) pursuant to the terms of that certain Amended and Restated Limited
Liability Company Agreement of the Company dated as of September 14, 2012 (the
“LLC Agreement”).
C.    The Company is the sole member of Glimcher Westshore Mezz, LLC, a Delaware
limited liability company (“Mezz”).
D.    Mezz is the sole member of Glimcher WestShore LLC, a Delaware limited
liability company (the “Property Owner”).
E.    The Property Owner is the owner of certain lands, buildings and
improvements commonly known as WestShore Plaza in Tampa, Florida (the
“Property”).
F.    The Property is currently encumbered by a mortgage loan made pursuant to
that certain Loan Agreement dated as of September 7, 2012 (as the same may be
amended, modified and/or supplemented from time to time, the “Mortgage Loan”) by
and between the Property Owner, as borrower, and, the financial institutions
party thereto, as lender (the “Mortgage Lender”), Wells Fargo Bank, National
Association as administrative agent and Wells Fargo Securities, LLC, as sole
lead arranger and sole book runner.
G.    The direct ownership interest in the Property Owner has been pledged
pursuant to that certain Mezzanine Loan Agreement dated as of September 7, 2012
(as the same may be amended, modified and/or supplemented from time to time, the
“Mezz Loan”) by and between Mezz, as borrower, and Wells Fargo Bank, National
Association, as lender (the “Mezzanine Lender”).
H.    Immediately prior to the Closing under this Agreement, the ownership
interest in the Company shall be distributed by Parent to Seller and Purchaser
(the “Distribution”) such that Seller shall hold a 60% membership interest in
the Company and Purchaser shall hold a 40% membership interest in the Company.

1

--------------------------------------------------------------------------------



I.    Immediately following the distribution set forth in paragraph H above,
Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, all of Seller’s limited liability company interests (the “Interests”) in
the Company, on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
SALE, PURCHASE PRICE, CLOSING
1.1        Sale of Interests.
(a)    On the Closing Date, pursuant to the terms and subject to the conditions
set forth in this Agreement, Seller shall sell and transfer to Purchaser and
Purchaser shall purchase and accept from Seller, the Interests.
(b)    The transfer of the Interests shall include the transfer of all
Interest-Related Rights and accordingly, whether or not specifically stated in
this Agreement, all references herein to the Interests shall be deemed to be
references to the Interests and the Interest-Related Rights, taken as a whole.
For purposes of this Agreement, “Interest-Related Rights” shall mean all of
Seller’s right, title and interest in, to and under the Company and the LLC
Agreement including, without limitation, all of Seller’s right, title and
interest in, to and under all (i) distributions of profits and income of the
Company, (ii) capital distributions from the Company, (iii) distributions of
cash flow by the Company, (iv) property of the Company to which Seller now or in
the future may be entitled, (v) other claims which Seller now has or may in the
future acquire against the Company and its property, (vi) proceeds of any
liquidation upon the dissolution of the Company and winding up of its affairs,
(vii) other rights which Seller now has or may in the future acquire to receive
any distributions or other payments of any kind whatsoever from or in respect of
the Company or in any way derived from the Property or from the ownership or
operation thereof, whether any of the above distributions consist of money or
property, and (viii) all other rights, benefits and obligations of Seller as a
member in the Company including, without limitation, rights to reports and
accounting information; provided, however that the Interest-Related Rights shall
not include the proceeds of the sale of the Interests contemplated hereby. Upon
the sale of the Interests pursuant to this Agreement, all agreements between
Seller or any of its affiliates and the Company or the Property Owner with
respect to the Property, Mezz, the Property Owner and the Company shall
terminate and neither Seller, its affiliates, the Company, Mezz nor the Property
Owner shall have any further rights under any of such agreements with respect to
the Property, Mezz, the Property Owner and the Company.

2

--------------------------------------------------------------------------------



1.2        Purchase Price. The purchase price for the Interests is $40,000,000
(the “Purchase Price”). The Purchase Price, less the Deposit, shall be paid by
Purchaser to Seller in cash at Closing, by wire transfer of immediately
available funds to an account specified in writing by Seller. The Purchase Price
shall not be subject to any prorations or adjustments. The parties agree that
the Company, Mezz and the Property Owner (and the Parent solely as it relates to
cash generated by the Property) shall not make any distributions to Purchaser or
Seller between the Execution Date and the Closing. All cash held by the Company,
Mezz and the Property Owner at Closing shall be retained by Purchaser.

3

--------------------------------------------------------------------------------



1.3    Deposit.
(a)    Simultaneously with the execution of this Agreement, Purchaser shall
deposit in escrow with Fidelity National Title Insurance Company (the “Escrow
Agent”) a cash down payment in immediately available funds in an aggregate
amount equal to $1,500,000 (together with all accrued interest thereon, the
“Deposit”) pursuant to the terms of this Agreement. The Deposit upon delivery by
Purchaser to Escrow Agent will be deposited by Escrow Agent in an
interest-bearing account acceptable to Purchaser and Seller and shall be held in
escrow in accordance with the provisions of Section 7.17 (the “Escrow
Instructions”). All interest earned on the Deposit while held by Escrow Agent
shall be paid to the party to whom the Deposit is paid, except that if the
Closing occurs, Purchaser shall receive a credit for such interest in accordance
with Section 1.2.
(b)    The Deposit shall be non-refundable, except as expressly provided in
Article VI hereto.


1.4        Closing.
(a)    The closing of the transaction contemplated by this Agreement (the
“Closing”) shall take place on the date that is five (5) Business Days after the
satisfaction (or waiver as applicable) of each of the conditions precedent set
forth in Article III hereto (the “Sale Conditions”). If the Sale Conditions have
not been satisfied (or waived) by June 25, 2013 (the “Scheduled Closing Date”),
either party shall have the right to adjourn the Scheduled Closing Date to as
late as October 4, 2013 (the “Outside Closing Date”). If the Closing does not
occur by the Outside Closing Date, this Agreement shall terminate and shall be
null and void and of no further force or effect except for the provisions of
this Agreement that expressly survive such termination and neither party shall
have any rights or obligations against or to the other under this Agreement
except for those provisions hereof which by their terms expressly survive the
termination of this Agreement including, without limitation, the provisions of
Section 6.1(c) and Section 6.2(c).
(b)    The Closing shall be held at 10:00 A.M. at the offices of Simpson Thacher
& Bartlett LLP, 425 Lexington Avenue, New York, New York, or at such other
location agreed upon by the parties hereto, or in escrow with all documents and
funds delivered to the Escrow Agent.
(c)    For the avoidance of doubt the parties acknowledge and agree that nothing
herein shall be construed as an election by the parties to dissolve the Company
upon the acquisition of the Interests by Purchaser or its permitted designee,
but instead the intent is that the Company shall continue in existence.

4

--------------------------------------------------------------------------------



ARTICLE II
REPRESENTATIONS AND WARRANTIES
2.1        Seller Representations and Warranties.
Seller hereby represents and warrants to Purchaser, as follows:
(a)    Capacity; Authority; Validity. Seller is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Seller has all necessary limited liability company power and
authority to enter into this Agreement, to perform the obligations to be
performed by Seller hereunder and to consummate the transactions contemplated
hereby. This Agreement, the sale of the Interests and the consummation by Seller
of the transactions contemplated hereby have been duly and validly authorized by
all necessary limited liability company action of Seller. This Agreement has
been duly executed and delivered by Seller and constitutes the legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights and by
general principles of equity (whether applied in a proceeding at law or in
equity).
(b)    Restrictions. Neither the execution, delivery or performance of this
Agreement by Seller nor the consummation of the transactions contemplated hereby
will conflict with or result in a breach of any term or provision of, or
constitute a default or violation under or accelerate performance under (i) the
organizational or governing documents of Seller or (ii) any material agreement,
contract or instrument to which Seller is a party.
(c)    Consents, Filings, etc. Other than (i) any consent or approval from
Purchaser which may be required under the terms of the Parent LLC Agreement,
which consent is deemed granted by Purchaser’s execution of this Agreement, (ii)
any consents that may be required under the terms of the Mortgage Loan or
Mezzanine Loan and (iii) such consents and approvals as have been made or
obtained, the execution and delivery of this Agreement and the performance and
consummation of the transactions contemplated hereby will not require any
filing, consent or approval under Seller’s organizational or governing
documents, or any other material contract, agreement or instrument to which
Seller is a party.
(d)    Title to Interests. Subject to the Distribution which is approved by
Purchaser and Seller by their execution of this Agreement, the Interests as of
the Closing will be wholly-owned legally and beneficially by Seller, free and
clear of all liens, encumbrances, pledges, security interests and charges of any
kind. Other than any rights or options granted to Purchaser

5

--------------------------------------------------------------------------------



pursuant to the Parent LLC Agreement, there is no outstanding right,
subscription, warrant, call, unsatisfied preemptive right, option or other
agreement of any kind to purchase, dispose of or encumber all or any portion of
the Interests.

6

--------------------------------------------------------------------------------



(e)    No Lawsuits.    There is no lawsuit, proceeding or investigation pending
or, to the knowledge of Seller, threatened, against Seller that would prevent or
delay consummation of the transactions contemplated hereby or would materially
and adversely affect Seller’s title to the Interests.
(f)    Anti Corruption. The execution and delivery of this Agreement by Seller
and its performance and compliance with the terms of this Agreement will not
violate the Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery
Act of 2012, or, where applicable, the legislation enacted by member states and
signatories implementing the OECD Convention Combating Bribery of Foreign
Officials (collectively, “Anti-Corruption Laws”) or any other law, regulation,
administrative decree or order to which it is subject.
2.2        Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller, as follows:
(a)    Capacity; Authority; Validity. Purchaser is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Purchaser has all necessary limited liability company power
and authority to enter into this Agreement, to perform the obligations to be
performed by Purchaser hereunder and to consummate the transactions contemplated
hereby. This Agreement and the consummation by Purchaser of the transactions
contemplated hereby have been duly and validly authorized by all necessary
limited liability company action of Purchaser. This Agreement has been duly
executed and delivered by Purchaser and constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights and by
general principles of equity (whether applied in a proceeding at law or in
equity).
(b)    Restrictions. Neither the execution, delivery or performance of this
Agreement by Purchaser nor the consummation of the transactions contemplated
hereby will conflict with or result in a material breach of any term or
provision of, or constitute a default or violation under or accelerate
performance under (i) the organizational or governing documents of Purchaser, or
(ii) any material contract, agreement or instrument to which Purchaser is a
party.
(c)    Consents, Filings, etc. Other than (i) any consent or approval from
Seller required under the terms of the Parent LLC Agreement, which consent is
deemed granted by Seller’s execution of this Agreement, (ii) any consents that
may be required under the terms of the Mortgage Loan or Mezzanine Loan and (iii)
such consents and approvals as have been made or obtained, the execution and
delivery of this Agreement and the performance and

7

--------------------------------------------------------------------------------



consummation of the transactions contemplated hereby will not require any
filing, consent or approval under Purchaser’s organizational or governing
documents, or any other material contract, agreement or instrument to which
Purchaser is a party.
(d)    No Lawsuits.    There is no lawsuit, proceeding or investigation pending
or, to the knowledge of Purchaser, threatened, against Purchaser that would
prevent or delay consummation of the transactions contemplated hereby.

8

--------------------------------------------------------------------------------



(e)    Accredited Investor. Purchaser is an “accredited investor” within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), or has
such knowledge and experience in financial matters as to be capable of
evaluating the risks and merits of any investment in the Interests. Purchaser is
acquiring the Interests for its own account for investment and not with a view
to, or for resale in connection with, the distribution or other disposition
thereof in violation of the Securities Act. Purchaser understands that resale of
the Interests is subject to significant restrictions in the LLC Agreement and
compliance with all applicable securities laws.
(f)    Anti Corruption. The execution and delivery of this Agreement by
Purchaser and its performance and compliance with the terms of this Agreement
will not violate any Anti-Corruption Laws or any other law, regulation,
administrative decree or order to which it is subject.
ARTICLE III
CONDITIONS PRECEDENT TO CLOSING
3.1        Conditions Precedent to Seller’s Obligations. The obligation of
Seller to consummate the transfer of the Interests to Purchaser on the date of
Closing (the “Closing Date”) is subject to the satisfaction (or waiver by
Seller) as of the Closing of the following conditions:
(a)    Each of the representations and warranties made by Purchaser in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date.
(b)    Purchaser shall have performed or complied in all material respects with
each obligation and covenant required by this Agreement to be performed or
complied with by Purchaser on or before the Closing and which is not otherwise
specifically referred to as a condition to closing in this Section 3.1.
(c)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any governmental authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the Interests or the
consummation of the transactions contemplated hereby.
(d)    No action, suit or other proceeding shall be pending which shall have
been brought by any person or entity (other than the parties hereto and their
affiliates) (i) to restrain, prohibit or change in any material respect the
purchase and sale of the Interests or the consummation of the transactions
contemplated hereby or (ii) seeking material damages with respect to such
purchase and sale or any other transaction contemplated hereby.

9

--------------------------------------------------------------------------------



(e)    Seller shall have received all of the documents required to be delivered
by Purchaser under Section 4.1.
(f)    Seller shall have received the Purchase Price in accordance with Section
1.2.
(g)    Seller shall have received evidence from the Mortgage Lender and the
Mezzanine Lender that the Guarantor Release has been obtained.
(h)    Seller shall have received evidence that the requirements, if any, to
effectuate a Permitted Transfer under each of the Mortgage Loan and Mezzanine
Loan in connection with the transaction contemplated pursuant to this Agreement
have been satisfied.
3.2        Conditions Precedent to Purchaser’s Obligations. The obligation of
Purchaser to purchase the Interests on the Closing Date is subject to the
satisfaction (or waiver by Purchaser) as of the Closing of the following
conditions:
(a)    Each of the representations and warranties made by Seller in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of Closing Date.
(b)    Seller shall have performed or complied in all material respects with
each obligation and covenant required by this Agreement to be performed or
complied with by Seller on or before the Closing and which is not otherwise
specifically referred to as a condition to closing in this Section 3.2.
(c)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any governmental authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the Interests or the
consummation of the transactions contemplated hereby.
(d)    No action, suit or other proceeding shall be pending which shall have
been brought by any person or entity (other than the parties hereto and their
affiliates) (i) to restrain, prohibit or change in any material respect the
purchase and sale of the Interests or the consummation of the transactions
contemplated hereby or (ii) seeking material damages with respect to such
purchase and sale or any other transaction contemplated hereby.
(e)    Purchaser shall have received all of the documents required to be
delivered by Seller under Section 4.2.

10

--------------------------------------------------------------------------------



(f)    Purchaser shall have received evidence from Mortgage Lender and the
Mezzanine Lender that the Guarantor Release has been obtained.
(g)    Purchaser shall have received evidence that the requirements, if any, to
effectuate a Permitted Transfer under each of the Mortgage Loan and Mezzanine
Loan in connection with the transaction contemplated pursuant to this Agreement
have been satisfied.

11

--------------------------------------------------------------------------------



ARTICLE IV
CLOSING DELIVERIES.
4.1        Purchaser Closing Deliveries. At the Closing, Purchaser shall deliver
the following documents:
(g)    An assignment and assumption of Interests in substantially the form of
Exhibit A (the “Interest Assignment”), duly executed by Purchaser;
(h)    Such other assignments, instruments of transfer, and other documents as
Seller may reasonably require in order to complete the transactions contemplated
hereunder and to evidence compliance by Purchaser with the covenants,
agreements, representations and warranties made by it hereunder, in each case,
duly executed by Purchaser;
(i)    A duly executed and sworn Secretary’s Certificate from Purchaser
certifying that Purchaser has taken all necessary action to authorize the
execution of all documents being delivered hereunder and the consummation of all
of the transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(j)    An executed and acknowledged incumbency certificate from Purchaser
certifying the authority of the officer(s) of Purchaser to execute the Interest
Assignment and the other documents delivered by Purchaser to Seller at the
Closing;
(k)    The Second Amended and Restated LLC Agreement of Parent, duly executed by
Purchaser; and
(l)    With respect to the Mortgage Loan and Mezzanine Loan, such documents and
instruments as the Mortgage Lender and Mezzanine Lender and any applicable
rating agencies shall reasonably require, if any, in connection with obtaining a
Guarantor Release and effectuating a Permitted Transfer in connection with the
transaction contemplated pursuant to this Agreement including, without
limitation, the Transfer Documents, if required.
4.2        Seller Closing Deliveries. At the Closing Seller shall deliver the
following documents:
(a)    The Interest Assignment with respect to the Interests, duly executed by
Seller;
(b)    Such other assignments, instruments of transfer, and other documents as
Purchaser may reasonably require (or as may be required under applicable law) in
order to complete the transactions contemplated hereunder and to evidence
compliance by Seller with the covenants, agreements,

12

--------------------------------------------------------------------------------



representations and warranties made by it hereunder, in each case, duly executed
by Seller;

13

--------------------------------------------------------------------------------



(c)    A duly executed and sworn Secretary’s or Member’s Certificate from Seller
certifying that Seller has taken all necessary action to authorize the execution
of all documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(d)    An executed and acknowledged incumbency certificate from Seller
certifying to the authority of the officers or members of Seller to execute the
Interest Assignment and the other documents delivered by Seller to Purchaser at
the Closing;
(e)    The Second Amended and Restated LLC Agreement of Parent, duly executed by
Seller;
(f)    With respect to the Mortgage Loan and Mezzanine Loan, such documents and
instruments as the Mortgage Lender and Mezzanine Lender and any applicable
rating agencies shall reasonably require, if any, in connection with obtaining a
Guarantor Release and effectuating a Permitted Transfer in connection with the
transaction contemplated pursuant to this Agreement including, without
limitation, the Transfer Documents, if required; and
(g)    A duly executed FIRPTA affidavit from Seller certifying that Seller is
not a foreign person under the Foreign Investment in Real Property Tax Act of
1980, as amended.
ARTICLE V
MORTGAGE LOAN AND MEZZANINE LOAN; RELEASE; PARENT LLC AGREEMENT
5.1        Mortgage Loan and Mezzanine Loan; Guaranty Release.
(a)    Purchaser acknowledges that at as of the Closing, the Company’s interest
in the Property will be encumbered by the Mortgage Loan and the Mezzanine Loan.
Purchaser and Seller covenant and agree to comply with the Mortgage Loan and
Mezzanine Loan’s requirements, if any, for a Permitted Transfer (as defined in
the Mortgage Loan and Mezzanine Loan respectively) in connection with the
transaction contemplated pursuant to this Agreement. Seller and Purchaser shall
execute and deliver such information and documents, if any, as is required or
reasonably requested by Mortgage Lender, Mezzanine Lender and any applicable
rating agencies to effect the Permitted Transfer (collectively, the “Transfer
Documents”).

14

--------------------------------------------------------------------------------



(b)    Seller and Purchaser shall each use commercially reasonable efforts to
have Blackstone Sponsor (as such term is defined in the Mortgage Loan and the
Mezzanine Loan respectively) released from any continuing obligations under that
certain guaranty delivered by the Blackstone Sponsor in connection with the
Mortgage Loan (the “Mortgage Loan Guaranty”) and under that certain guaranty
delivered by the Blackstone Sponsor in connection with the Mezzanine Loan (the
“Mezzanine Loan Guaranty”) with respect to matters arising after the date of
Closing (collectively, the “Guarantor Release”). Seller and Purchaser shall
execute and deliver such information and documents as is reasonably requested by
Mortgage Lender, Mezzanine Lender or any applicable rating agencies in
connection with obtaining a Guarantor Release. In connection with obtaining a
Guarantor Release, Purchaser shall provide Mortgage Lender and Mezzanine Lender
with an acceptable replacement guarantor if so requested by Mortgage Lender or
Mezzanine Lender and shall cause Glimcher Properties Limited Partnership to
execute and deliver any such documents and/or reaffirmations as may be
reasonably required by Mortgage Lender, Mezzanine Lender and/or any applicable
rating agencies, provided, however, that Glimcher Properties Limited Partnership
shall not be required to execute and deliver any document which expands the
scope of the existing Mortgage Loan Guaranty or existing Mezzanine Loan
Guaranty.
5.2        Release.
        (a)    As of the Closing, Purchaser on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Seller, Seller’s affiliates, Seller’s investment advisors, the
partners, trustees, beneficiaries, shareholders, members, managers, directors,
officers, employees and agents and representatives of each of them, and their
respective heirs, successors, personal representatives and assigns, from any and
all demands, claims, legal or administrative proceedings, losses, liabilities,
damages, penalties, fines, liens, judgments, costs or expenses whatsoever
(including, without limitation, court costs and attorneys’ fees and
disbursements), whether direct or indirect, known or unknown, foreseen or
unforeseen, that may be alleged or made by any Purchaser Related Parties (as
defined below) on account of or in any way be connected with (i) the LLC
Agreement, the Company, the Parent (solely as it relates to the Company, Mezz,
the Property Owner and/or the Property), Seller’s or Seller’s affiliate’s role
as a member, manager or property manager of the Company or the Parent (solely as
it relates to the Company, Mezz, the Property Owner and/or the Property) or (ii)
the Property including, without limitation, all structural and seismic elements,
all mechanical, electrical, plumbing, sewage, heating, ventilating, air
conditioning and other systems, the environmental condition of the Property and
the presence of hazardous materials on, under or about the Property, or (iii)
any law or regulation applicable to the Property, including, without limitation,
any environmental law and any other federal, state or local law; provided,
however, the foregoing release shall not apply to any obligations arising under
this Agreement or any document delivered pursuant to Section 4.2. As used
herein, “Purchaser Related Parties” means, collectively, Purchaser, its
affiliates and the shareholders, members, investors or partners of each of them
and any permitted assignees or designees of Purchaser hereunder.

15

--------------------------------------------------------------------------------



(b)     As of the Closing, Seller on behalf of itself and its successors and
assigns waives its right to recover from, and forever releases and discharges,
Purchaser, Purchaser’s affiliates, Purchaser’s investment advisors, the
partners, trustees, beneficiaries, shareholders, members, managers, directors,
officers, employees and agents and representatives of each of them, and their
respective heirs, successors, personal representatives and assigns, from any and
all demands, claims, legal or administrative proceedings, losses, liabilities,
damages, penalties, fines, liens, judgments, costs or expenses whatsoever
(including, without limitation, court costs and attorneys’ fees and
disbursements), whether direct or indirect, known or unknown, foreseen or
unforeseen, that may be alleged or made by any Seller Related Parties (as
defined below) on account of or in any way be connected with (i) the LLC
Agreement, the Company, the Parent (solely as it relates to the Company, Mezz,
the Property Owner and/or the Property) or Purchaser’s role as a member or
manager of the Company or the Parent or (ii) the Property including, without
limitation, all structural and seismic elements, all mechanical, electrical,
plumbing, sewage, heating, ventilating, air conditioning and other systems, the
environmental condition of the Property and the presence of hazardous materials
on, under or about the Property, or (iii) any law or regulation applicable to
the Property, including, without limitation, any environmental law and any other
federal, state or local law; provided, however, the foregoing release shall not
apply to any obligations arising under this Agreement or any document delivered
pursuant to Section 4.1. As used herein, “Seller Related Parties” means,
collectively, Seller, its affiliates and the shareholders, members, investors or
partners of each of them and any permitted assignees or designees of Seller
hereunder.
5.3    Parent LLC Agreement. In connection with the Closing, Purchaser and
Seller shall each execute an amended and restated limited liability company
agreement of Parent in a form reasonably agreed upon by the parties that
reflects the distribution of the interests in the Company and that otherwise
references the assets held (directly or indirectly) by the Parent at the time
(the “Second Amended and Restated LLC Agreement of Parent”). The parties shall
negotiate the form of the Second Amended and Restated LLC Agreement of Parent in
good faith. Notwithstanding anything herein to the contrary, if the parties fail
to agree upon and execute the Second Amended and Restated LLC Agreement of
Parent, neither Purchaser nor Seller shall be deemed to be in breach or default
of this Agreement for purposes of Article VI or otherwise under this Agreement,
so long as such party has been acting reasonably and in good faith in accordance
with the terms of this Section 5.3.
ARTICLE VI
TERMINATION; DEFAULT
6.1        Purchaser Default; Termination by Seller.
(a)    This Agreement may be terminated by Seller in its entirety on or prior to
the Outside Closing Date by providing written notice of such termination to
Purchaser if (i) any of the conditions precedent to Seller’s obligations set
forth in Section 3.1 have not been satisfied or waived by Seller as of the
Scheduled Closing Date or the Outside Closing Date if the Scheduled Closing Date
has been extended pursuant to Section 1.4 (provided there has

16

--------------------------------------------------------------------------------



been no material breach or default by Seller under this Agreement) or (ii) there
is a material breach or default by Purchaser in the performance of its
obligation under this Agreement (the parties agreeing that a failure of the
conditions under Sections 3.1(c), (d), (g) and (h) shall not be deemed to be a
material breach or default by Purchaser unless such failure resulted from the
willful misconduct or actions of the Purchaser or a breach by Purchaser under
this Agreement resulting in the failure of such conditions).


(b)    In the event this Agreement is terminated pursuant to Section 6.1(a)(i),
(i) this Agreement shall be null and void and of no further force or effect
except for the provisions of this Agreement that expressly survive such
termination and neither party shall have any rights or obligations against or to
the other under this Agreement except for those provisions hereof which by their
terms expressly survive the termination of this Agreement and (ii) so long as
this Agreement was not terminated pursuant to Section 6.1(a)(ii), as a result of
a material breach or default by Purchaser in the performance of its obligations
under this Agreement (the parties agreeing that a failure of the conditions
under Sections 3.1(c), (d), (g) and (h) shall not be deemed to be a material
breach or default by Purchaser unless such failure resulted from the willful
misconduct or actions of the Purchaser or a breach by Purchaser under this
Agreement resulting in the failure of such conditions), the Deposit shall be
returned to Purchaser.


(c)    In the event Seller terminates this Agreement pursuant to Section
6.1(a)(ii), as a result of a material breach or default by Purchaser in the
performance of its obligations under this Agreement, then (i) Purchaser’s right
of first offer under Section 3.3 and Section 4.13 of the Parent LLC Agreement
shall be waived and Seller may proceed with a sale of the Interests or the
Property (or the interest in the Property Owner) without further obligation with
respect to Purchaser, except that the sale of the Property or Interests shall be
for not less than $170,000,000 (as the same may be adjusted proportionately with
respect to a sale of the Interests or adjusted to take into account any debt
assumed by the purchaser) (as applicable, the “Minimum Sales Price”), (ii) the
Deposit together with any interest accrued thereon shall be delivered to Seller
as liquidated damages and its sole and exclusive remedy under this Agreement,
and (iii) Seller shall thereafter be free, at any time and from time to time, to
cause the sale of the Interests or the Property, in an arms-length transaction
with a third party unaffiliated with Seller at a price of not less than the
Minimum Sales Price. Seller agrees to, and does hereby, waive all other remedies
against Purchaser under this Agreement which Seller might otherwise have at law
or in equity by reason of such default by Purchaser. Purchaser and Seller
expressly agree that this Section 6.1(c) shall survive any termination of this
Agreement.
6.2        Seller Default; Termination by Purchaser.

17

--------------------------------------------------------------------------------



(a)    This Agreement may be terminated by Purchaser in its entirety on or prior
to the Outside Closing Date by providing written notice of such termination to
Seller if (i) any of the conditions precedent to Purchaser’s obligations set
forth in Section 3.2 have not been satisfied or waived by Purchaser as of the
Scheduled Closing Date or the Outside Closing Date if the Scheduled Closing Date
has been extended pursuant to Section 1.4 (provided there has been no material
breach or default by Purchaser under this Agreement), in which event the Deposit
together with any interest accrued thereon shall be returned to Purchaser or
(ii) there is a material breach or default by Seller in the performance of its
obligations under this Agreement, in which event the Deposit together with any
interest accrued thereon shall be returned to Purchaser (the parties agreeing
that a failure of the conditions under Sections 3.2(c), (d), (f) and (g) shall
not be deemed to be a material breach or default by Seller unless such failure
resulted from the willful misconduct or actions of the Seller or a breach by
Seller under this Agreement resulting in the failure of such conditions).


(b)    In the event this Agreement is terminated pursuant to Section 6.2(a)(i),
this Agreement shall be null and void and of no further force or effect except
for the provisions of this Agreement that expressly survive such termination and
neither party shall have any rights or obligations against or to the other under
this Agreement except for those provisions hereof which by their terms expressly
survive the termination of this Agreement.


(c)    In the event Purchaser terminates this Agreement pursuant to Section
6.2(a)(ii), as a result of a material breach or default by Seller in the
performance of its obligations under this Agreement, then Seller’s right of
first offer under Section 3.3 of the Parent LLC Agreement shall be waived and
Purchaser may proceed with a sale of Purchaser’s limited liability company
interests in the Company without further obligation with respect to Seller. In
lieu of terminating this Agreement and receiving the return of the Deposit, in
the event of a material breach or default by Seller in the performance of its
obligations hereunder, Purchaser may, as its sole and exclusive remedy seek to
specifically enforce the terms and conditions of this Agreement. Purchaser
agrees to, and does hereby, waive all other remedies against Seller under this
Agreement which Purchaser might otherwise have at law or in equity by reason of
such default by Seller. Purchaser and Seller expressly agree that this Section
6.2(c) shall survive any termination of this Agreement.
6.1    Termination of Rights.
Upon the termination of this Agreement pursuant to Article VI, Seller and
Purchaser shall have no further obligations under this Agreement, except those
obligations which expressly survive such termination, but such termination shall
have no affect on the rights or obligations of Seller or Purchaser under the
Parent LLC Agreement except as otherwise provided in this Agreement.

18

--------------------------------------------------------------------------------



ARTICLE VII
MISCELLANEOUS
7.1        Transaction Costs.
Except as otherwise expressly provided in this Agreement, each of Seller and
Purchaser will pay its own costs and expenses (including attorneys’ fees) in
connection with this Agreement and the transactions contemplated hereby. Seller
and Purchaser shall pay all transfer and conveyance taxes (if applicable)
payable in connection with the Closing and the costs of the Escrow Agent pro
rata in accordance with their Capital Sharing Ratios. Purchaser and Seller shall
each pay 50% of all costs associated with complying with the Mortgage Loan and
Mezzanine Loan’s Permitted Transfer requirements, if any, including the cost of
providing an updated non-consolidation opinion.
7.2        Intentionally Deleted.
7.3        Tax Matters. Seller and Purchaser agree to use the closing of the
books method for federal income tax purposes. The tax return of the Company for
the short year ending with the Closing will be prepared according to the Parent
LLC Agreement and past practices.

19

--------------------------------------------------------------------------------



7.4        Assignment.
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any party without the prior written consent
of the other party hereto; provided, however, no such consent shall be required
in the event of an assignment by Purchaser prior to the Closing Date of its
rights or obligations hereunder to an entity which is majority owned and
controlled by, or under common control with, Glimcher Realty Trust.
7.5        Entire Agreement.
This Agreement supersedes any other agreement, whether written or oral, which
may have been made or entered into by the parties hereto relating to the matters
contemplated hereby, and, together with the Interest Assignment, constitutes the
entire agreement of the parties. Except as expressly set forth in this Agreement
and the Interest Assignment, no party hereto is making any representations or
warranties, express or implied, as to such party, the Company or the Interests.
7.6        Amendments and Waivers.
This Agreement may be amended, modified, superseded, or canceled, and any of the
terms, representations, warranties or covenants hereof may be waived, only by
written instrument executed by both of the parties hereto or, in the case of a
waiver, by the party waiving compliance.
7.7        Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.
7.8        Successors and Assigns.
This Agreement shall be binding upon, inure to the benefit of, and may be
enforced by, each of the parties to this Agreement and its successors and
permitted assigns.
7.9        Governing Law.
This Agreement shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State of New York.

20

--------------------------------------------------------------------------------



7.10    Submission to Jurisdiction; Waiver of Jury Trial.
Purchaser and Seller irrevocably submit to the exclusive jurisdiction of (a) the
Supreme Court of the State of New York, New York County and (b) the United
States District Court for the Southern District of New York for the purposes of
any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Purchaser and Seller further agree that service
of any process, summons, notice or document by U.S. registered mail to such
party’s respective address set forth above shall be effective service of process
for any action, suit or proceeding in New York with respect to any matters to
which it has submitted to jurisdiction as set forth above in the immediately
preceding sentence. Purchaser and Seller irrevocably and unconditionally waive
trial by jury and irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in (a) the Supreme Court of the State of
New York, New York County and (b) the United States District Court for the
Southern District of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.
7.11    Cooperation and Further Assurances.
Seller and Purchaser agree to execute any further instruments or perform any
acts which are or may become reasonably necessary to carry out the intent of
this Agreement.
7.12    Severability.
Each provision of this Agreement shall be considered separable, and if, for any
reason, any provision or provisions hereof are determined to be invalid, illegal
or unenforceable, such invalidity, illegality or unenforceability shall attach
only to such provision and shall not in any manner affect or render illegal,
invalid or unenforceable any other provision of this Agreement, and this
Agreement shall be carried out as if any such illegal, invalid or unenforceable
provision were not contained herein.
7.13    Headings.
Section titles are for convenience of reference only and shall not control or
alter the meaning of this Agreement set forth in the text.
7.14    No Consequential Damages.
Neither Purchaser nor Seller shall be liable to the other for consequential or
punitive, special, indirect or incidental losses or special damages in
connection with this Agreement.

21

--------------------------------------------------------------------------------



7.15    Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and shall be (a) personally
delivered, (b) delivered by express mail, Federal Express or other comparable
overnight courier service, or (c) faxed (and confirmed by telephone), as
follows:
To Purchaser:

GRT WSP-LC Holdings LLC
180 East Broad Street
Columbus, Ohio 43215
Attention: George Schmidt
Facsimile: 614-621-8863

with copies thereof to:
Squire Sanders (US) LLP
2000 Huntington Center
41 South High Street
Columbus, Ohio 43215
Attention:    Steven F. Mount, Esq.
Facsimile:    614-365-2499


To Seller:
BRE/GRJV Holdings LLC
c/o The Blackstone Group
345 Park Avenue, 42nd Floor
New York, New York 10154
Attention:    Gary M. Sumers
Facsimile:    212-583-5726
with copies thereof to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:    Sasan Mehrara, Esq.
Facsimile:     212-455-2502
To Escrow Agent:
Fidelity National Title Insurance Company
485 Lexington Avenue, 18th Floor
New York, New York 10017
Attention:    Kenneth C. Cohen
Facsimile:     646-942-0733

22

--------------------------------------------------------------------------------



All notices (a) shall be deemed to have been given on the date that the same
shall have been received in accordance with the provisions of this Section and
(b) may be given either by a party or by such party’s attorneys. Any party may,
from time to time, specify as its address for purposes of this Agreement any
other address upon the giving of 10 days’ prior written notice thereof to the
other parties.
7.16    Defined Terms.
Capitalized terms which are used but not defined in this Agreement shall have
the meanings assigned to such terms in the Parent LLC Agreement.
7.17    Escrow Provisions.
(a)    The Escrow Agent shall hold the Deposit in escrow in an interest bearing
bank account at JPMorgan Chase Bank (the “Escrow Account”).
(b)    The Escrow Agent shall hold the Deposit in escrow in the Escrow Account
until the Closing or sooner termination of this Agreement and shall hold or
apply such proceeds in accordance with the terms of this Section 7.17(b). Seller
and Purchaser understand that no interest is earned on the Deposit during the
time it takes to transfer into and out of the Escrow Account. At the Closing,
the Deposit shall be paid by the Escrow Agent to, or at the direction of,
Seller. If for any reason the Closing does not occur and either party makes a
written demand upon the Escrow Agent for payment of such amount, the Escrow
Agent shall, within 24 hours give written notice to the other party of such
demand. If the Escrow Agent does not receive a written objection within five (5)
Business Days after the giving of such notice, the Escrow Agent is hereby
authorized to make such payment. If the Escrow Agent does receive such written
objection within such five (5) Business Day period or if for any other reason
the Escrow Agent in good faith shall elect not to make such payment, the Escrow
Agent shall continue to hold such amount until otherwise directed by joint
written instructions from the parties to this Agreement or a final judgment of a
court of competent jurisdiction. However, the Escrow Agent shall have the right
at any time to deposit the Deposit with the clerk of the court of New York
County. The Escrow Agent shall give written notice of such deposit to Seller and
Buyer. Upon such deposit the Escrow Agent shall be relieved and discharged of
all further obligations and responsibilities hereunder.
(c)    The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and the Escrow
Agent shall not be liable to either of the parties for any act or omission on
its part, other than for its gross negligence or willful misconduct. Seller and
Buyer shall jointly and severally indemnify and hold the Escrow Agent harmless
from and against all costs, claims and expenses, including

23

--------------------------------------------------------------------------------



attorneys’ fees and disbursements, incurred in connection with the performance
of the Escrow Agent’s duties hereunder.

24

--------------------------------------------------------------------------------



(d)    The Escrow Agent is not responsible for levies by taxing authorities
based upon the taxpayer identification number used to establish the Escrow
Account.
(e)    The Escrow Agent has no liability in the event of the failure,
insolvency, or inability of the depositary to pay the Deposit upon demand for
withdrawal.
(f)    The Escrow Agent has acknowledged its agreement to these provisions by
signing this Agreement in the place indicated following the signatures of Seller
and Buyer.
[signature page follows]



25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

SELLER:


BRE/GRJV HOLDINGS LLC,
a Delaware limited liability company




By: /s/ William J. Stein____________________
Name: William J. Stein
Title: Senior Managing Director



PURCHASER:




GRT WSP-LC HOLDINGS LLC,
a Delaware limited liability company


By:
Glimcher Properties Limited Partnership,
a Delaware limited partnership,
its sole member



By:
Glimcher Properties Corporation,
a Delaware corporation,
its sole general partner





By:     /s/ Marshal Loeb__________
Name: Marshall Loeb
Title: President & COO










--------------------------------------------------------------------------------



JOINDER BY ESCROW AGENT


Fidelity National Title Insurance Company, referred to in this Agreement as the
“Escrow Agent” hereby acknowledges that is received this Agreement executed by
Seller and Purchaser as of the 6th day of June, 2013, and accepts the
obligations of the Escrow Agent as set forth herein. The Escrow Agent hereby
agrees to hold and distribute the Deposit in accordance with the terms of this
Agreement.






FIDELITY NATIONAL TITLE INSURANCE COMPANY

By:    /s/Jeremy Poetker            
Name: Jeremy Poetker
Title: Vice President




--------------------------------------------------------------------------------




Exhibit A


Form of Assignment and Assumption of Interests


[see attached]










--------------------------------------------------------------------------------



ASSIGNMENT OF MEMBERSHIP INTERESTS
THIS ASSIGNMENT OF MEMBERSHIP INTERESTS (this “Assignment”), dated as of ______
__, 2013, is entered into between GRT WSP-LC Holdings LLC, a Delaware limited
liability company (“Glimcher Member”) and BRE/GRJV Holdings LLC, a Delaware
limited liability company (“Blackstone Member”).
WITNESSETH:
WHEREAS, Glimcher Westshore Holdings LLC, a Delaware limited liability company
(the “Company”), was formed pursuant to the terms and provisions of an Amended
and Restated Limited Liability Company Agreement, dated as of September 14, 2012
(as amended, modified and/or supplemented from time to time, the “Agreement”;
capitalized terms used but not defined herein shall have the meanings given such
terms in the Agreement), and in accordance with the Certificate of Formation and
the statutes and laws of the State of Delaware relating to limited liability
companies, including the Delaware Limited Liability Company Act;
WHEREAS, immediately prior to the effectiveness of this Assignment, Blackstone
Member (“Assignor”) was the owner of 60% of the membership interests in the
Company (the “Ownership Interest”);
WHEREAS, Assignor desires to (i) assign, transfer and convey all of Assignor’s
right, title and interest in and to the Ownership Interest to Glimcher Member
(“Assignee”) and (ii) withdraw from the Company as a member of the Company; and
WHEREAS, Assignee desires to acquire the Ownership Interest;
NOW, THEREFORE, the undersigned, in consideration of the premises, covenants and
agreement contained herein, and for other good and valuable consideration, do
hereby agree as follows:
1.
Assignment. For value received, the receipt and sufficiency of which are hereby
acknowledged, upon the execution of this Assignment by the parties hereto,
Assignor does hereby assign, transfer and convey the Ownership Interest to
Assignee, free and clear of all liens, claims, encumbrances, options and rights
of any kind.

2.
Withdrawal. Immediately following the assignment described in paragraph 1 of
this Assignment, Assignor shall and does hereby withdraw from the Company as a
member of the Company, and shall thereupon cease to be a member of the Company,
and shall thereupon cease to have or exercise any right or power as a member of
the Company.

3.
Continuation of the Company. The assignment of the Ownership Interest and the
withdrawal of Assignor as a member of the Company shall not dissolve the Company
and the business of the Company shall continue.





--------------------------------------------------------------------------------



4.
Consideration. Assignee has paid good and valuable consideration to Assignor for
the Ownership Interest.

5.
Binding Effect. This Assignment shall be binding upon, and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

6.
Execution in Counterparts. This Assignment may be (a) executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument and (b) by telecopy or other facsimile signature (which
shall be deemed an original for all purposes).

7.
Governing Law. This Assignment shall be governed by and construed in accordance
with the laws of the State of Delaware.

8.
Representations and Warranties. Assignor and Assignee each represents and
warrants that (i) it has all requisite power and authority to enter into and
perform this Assignment, (ii) the execution, delivery and performance of this
Assignment has been duly authorized, (iii) this Assignment is a legal, valid and
binding agreement, enforceable according to its terms (subject to bankruptcy and
similar laws), (iv) no consent of any third party (which has not already been
obtained) is required to execute, deliver or perform this Assignment, and (v)
the execution and delivery of this Assignment will not conflict with Assignor’s
or Assignee’s respective organizational documents or any law or contract.







[signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first-above written.
GLIMCHER MEMBER:




GRT WSP-LC HOLDINGS LLC,
a Delaware limited liability company


By:
Glimcher Properties Limited Partnership,
a Delaware limited partnership, its sole member



By:
Glimcher Properties Corporation,
a Delaware corporation,
its sole general partner





By:    _______________________
            Name:
Title:
BLACKSTONE MEMBER:

BRE/GRJV HOLDINGS LLC,
a Delaware limited liability company




By: _________________________________
Name:
Title:




